UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:May 31, 2014 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Zacks All-Cap Core Fund (Class A:CZOAX) (Class C: CZOCX) Zacks Market Neutral Fund (Class A:ZMNAX) (Class C:ZMNCX) Zacks Small-Cap Core Fund (Investor Class:ZSCCX) (Class C:ZCCCX) (Class I: ZSCIX) Zacks Dividend Fund (Investor Class:ZDIVX) SEMI-ANNUAL REPORT May 31, 2014 Zacks All-Cap Core Fund Zacks Market Neutral Fund Zacks Small-Cap Core Fund Zacks Dividend Fund each a series of the Investment Managers Series Trust Table of Contents Schedules of Investments 1 Statements of Assets and Liabilities 22 Statements of Operations 24 Statements of Changes in Net Assets 26 Statement of Cash Flows 30 Financial Highlights 31 Notes to Financial Statements 39 Supplemental Information 48 Expense Example 50 This report and the financial statements contained herein are provided for the general information of the shareholders of the Zacks Funds.This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. www.zacksfunds.com Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 98.1% BASIC MATERIALS – 2.1% Monsanto Co. $ PPG Industries, Inc. COMMUNICATIONS – 13.3% AT&T, Inc. Ciena Corp.* Corning, Inc. eBay, Inc.* Facebook, Inc. - Class A* Google, Inc. - Class A* Google, Inc. - Class C* Juniper Networks, Inc.* NICE Systems Ltd. - ADR1 Splunk, Inc.* Time Warner, Inc. Verizon Communications, Inc. Walt Disney Co. CONSUMER, CYCLICAL – 9.9% Brinker International, Inc. Delta Air Lines, Inc. General Motors Co. Hanesbrands, Inc. Harley-Davidson, Inc. Home Depot, Inc. Macy's, Inc. Michael Kors Holdings Ltd.* 1 Wal-Mart Stores, Inc. CONSUMER, NON-CYCLICAL – 22.7% Actavis PLC* 1 Amgen, Inc. Colgate-Palmolive Co. Emergent Biosolutions, Inc.* General Mills, Inc. Gilead Sciences, Inc.* Hain Celestial Group, Inc.* Hanger, Inc.* Hershey Co. Illumina, Inc.* Johnson & Johnson Kimberly-Clark Corp. 1 Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) Kroger Co. $ McKesson Corp. PepsiCo, Inc. Pfizer, Inc. Procter & Gamble Co. Roche Holding A.G. - ADR1 Sanofi - ADR1 St. Jude Medical, Inc. Tyson Foods, Inc. - Class A Universal Health Services, Inc. - Class B ENERGY – 10.4% Baker Hughes, Inc. Chevron Corp. Clean Energy Fuels Corp.* ConocoPhillips Exxon Mobil Corp. Marathon Oil Corp. Royal Dutch Shell PLC - ADR1 Schlumberger Ltd.1 FINANCIAL – 16.3% Allstate Corp. American Express Co. Ares Capital Corp. Bank of America Corp. BlackRock, Inc. East West Bancorp, Inc. Health Care REIT, Inc. - REIT Hospitality Properties Trust - REIT Jones Lang LaSalle, Inc. Marsh & McLennan Cos., Inc. Prudential Financial, Inc. SVB Financial Group* Travelers Cos., Inc. U.S. Bancorp Visa, Inc. - Class A Wells Fargo & Co. INDUSTRIAL – 11.4% A.O. Smith Corp. Applied Industrial Technologies, Inc. 2 Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) FEI Co. $ Flowserve Corp. Honeywell International, Inc. Hubbell, Inc. - Class B Huntington Ingalls Industries, Inc. Middleby Corp.* Raytheon Co. Snap-on, Inc. Union Pacific Corp. United Parcel Service, Inc. - Class B Wabtec Corp. Xylem, Inc. TECHNOLOGY – 7.5% Apple, Inc. Cognizant Technology Solutions Corp. - Class A* EMC Corp. Intel Corp. Lam Research Corp.* Microsoft Corp. QUALCOMM, Inc. Ultimate Software Group, Inc.* UTILITIES – 4.5% American Electric Power Co., Inc. American States Water Co. California Water Service Group NiSource, Inc. Northeast Utilities Westar Energy, Inc. TOTAL COMMON STOCKS (Cost $31,791,839) Principal Amount SHORT-TERM INVESTMENTS – 1.8% $ UMB Money Market Fiduciary, 0.01%2 TOTAL SHORT-TERM INVESTMENTS (Cost $763,418) 3 Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) TOTAL INVESTMENTS – 99.9% (Cost $32,555,257) $ Other Assets in Excess of Liabilities – 0.1% TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 Foreign security denominated in U.S. Dollars. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 4 Zacks All-Cap Core Fund SUMMARY OF INVESTMENTS As of May 31, 2014 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Consumer, Non-cyclical 22.7% Financial 16.3% Communications 13.3% Industrial 11.4% Energy 10.4% Consumer, Cyclical 9.9% Technology 7.5% Utilities 4.5% Basic Materials 2.1% Total Common Stocks 98.1% Short-Term Investments 1.8% Total Investments 99.9% Other Assets in Excess of Liabilities 0.1% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 5 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 93.1% BASIC MATERIALS – 1.6% Schweitzer-Mauduit International, Inc.1 $ Tronox Ltd. - Class A1,2 COMMUNICATIONS – 6.8% AH Belo Corp. - Class A1 Ciena Corp.* 1 Fortinet, Inc.* 1 General Communication, Inc. - Class A* 1 Google, Inc. - Class A* 1 98 Google, Inc. - Class C* 1 Time Warner, Inc.1 Verizon Communications, Inc.1 CONSUMER, CYCLICAL – 18.5% American Woodmark Corp.* 1 Cinemark Holdings, Inc.1 Dick's Sporting Goods, Inc.1 General Motors Co.1 Hanesbrands, Inc.1 Lowe's Cos., Inc.1 Macy's, Inc.1 Pantry, Inc.* 1 Papa John's International, Inc.1 Polaris Industries, Inc.1 TJX Cos., Inc.1 VF Corp.1 W.W. Grainger, Inc.1 Whirlpool Corp.1 CONSUMER, NON-CYCLICAL – 25.7% Acadia Healthcare Co., Inc.* 1 Avis Budget Group, Inc.* 1 Barrett Business Services, Inc.1 Bio-Rad Laboratories, Inc. - Class A* 1 Carriage Services, Inc.1 Coca-Cola Enterprises, Inc.1 Emeritus Corp.* 1 Global Cash Access Holdings, Inc.* 1 Hershey Co.1 Ingles Markets, Inc. - Class A1 Jazz Pharmaceuticals PLC* 1,2 Kelly Services, Inc. - Class A1 6 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) Kroger Co.1 $ McKesson Corp.1 Mead Johnson Nutrition Co.1 MoneyGram International, Inc.* 1 On Assignment, Inc.* 1 PepsiCo, Inc.1 Salix Pharmaceuticals Ltd.* 1 St. Jude Medical, Inc.1 Tyson Foods, Inc. - Class A1 Universal Health Services, Inc. - Class B1 VCA Antech, Inc.* 1 West Pharmaceutical Services, Inc.1 ENERGY – 1.1% Baker Hughes, Inc.1 FINANCIAL – 7.9% Allstate Corp.1 CoreSite Realty Corp. - REIT1 Hanover Insurance Group, Inc.1 Hospitality Properties Trust - REIT1 Investors Bancorp, Inc.1 LPL Financial Holdings, Inc.1 Selective Insurance Group, Inc.1 U.S. Bancorp1 Waddell & Reed Financial, Inc. - Class A1 INDUSTRIAL – 21.0% Blount International, Inc.* General Cable Corp.1 Granite Construction, Inc.1 Hexcel Corp.* 1 Honeywell International, Inc.1 Hubbell, Inc. - Class B1 Huntington Ingalls Industries, Inc.1 IDEX Corp.1 Kirby Corp.* 1 Methode Electronics, Inc.1 Packaging Corp. of America1 Snap-on, Inc.1 Tech Data Corp.* 1 Teledyne Technologies, Inc.* 1 Thermo Fisher Scientific, Inc.1 7 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) Union Pacific Corp.1 $ United Parcel Service, Inc. - Class B1 TECHNOLOGY – 8.5% Akamai Technologies, Inc.* 1 Broadridge Financial Solutions, Inc.1 Cognizant Technology Solutions Corp. - Class A* 1 EMC Corp.1 Hittite Microwave Corp.1 Informatica Corp.* 1 Intel Corp.1 Lam Research Corp.* 1 Synopsys, Inc.* 1 UTILITIES – 2.0% NorthWestern Corp.1 TOTAL COMMON STOCKS (Cost $8,051,656) Principal Amount SHORT-TERM INVESTMENTS – 2.6% $ UMB Money Market Fiduciary, 0.01%3 TOTAL SHORT-TERM INVESTMENTS (Cost $275,212) TOTAL INVESTMENTS – 95.7% (Cost $8,326,868) Other Assets in Excess of Liabilities – 4.3% TOTAL NET ASSETS – 100.0% $ Number of Shares SECURITIES SOLD SHORT – 93.1% COMMON STOCKS – 93.1% BASIC MATERIALS – 0.9% ) BHP Billiton Ltd. - ADR2 ) ) Intrepid Potash, Inc.* ) ) COMMUNICATIONS – 7.9% ) America Movil S.A.B. de C.V. - ADR2 ) 8 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) COMMUNICATIONS (Continued) ) Harris Corp. $ ) ) Level 3 Communications, Inc.* ) ) Motorola Solutions, Inc. ) ) NETGEAR, Inc.* ) ) Nexstar Broadcasting Group, Inc. - Class A ) ) Stamps.com, Inc.* ) ) Symantec Corp. ) ) VeriSign, Inc.* ) ) CONSUMER, CYCLICAL – 20.8% ) Beazer Homes USA, Inc.* ) ) Boyd Gaming Corp.* ) ) Buckle, Inc. ) ) Cabela's, Inc.* ) ) Carnival Corp.2 ) ) Cash America International, Inc. ) ) Coach, Inc. ) ) Conn's, Inc.* ) ) Dixie Group, Inc.* ) ) Family Dollar Stores, Inc. ) ) Fastenal Co. ) ) Finish Line, Inc. - Class A ) ) KB Home ) ) Madison Square Garden Co. - Class A* ) ) MarineMax, Inc.* ) ) MDC Holdings, Inc. ) ) NVR, Inc.* ) ) Ryland Group, Inc. ) ) Tempur Sealy International, Inc.* ) ) Tesla Motors, Inc.* ) ) Tile Shop Holdings, Inc.* ) ) CONSUMER, NON-CYCLICAL – 28.5% ) Abaxis, Inc. ) ) ACADIA Pharmaceuticals, Inc.* ) ) ADT Corp. ) ) AMBEV S.A. - ADR2 ) ) Automatic Data Processing, Inc. ) ) Avon Products, Inc. ) ) Baxter International, Inc. ) ) BioMarin Pharmaceutical, Inc.* ) 9 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) ) Boston Beer Co., Inc. - Class A* $ ) ) Coca-Cola Co. ) ) CoreLogic, Inc./United States* ) ) Dean Foods Co. ) ) Endologix, Inc.* ) ) Gartner, Inc.* ) ) Gentiva Health Services, Inc.* ) ) Hertz Global Holdings, Inc.* ) ) Hill-Rom Holdings, Inc. ) ) Hologic, Inc.* ) ) Hospira, Inc.* ) ) Keryx Biopharmaceuticals, Inc.* ) ) Merck & Co., Inc. ) ) Mindray Medical International Ltd. - ADR2 ) ) Mondelez International, Inc. - Class A ) ) Novo Nordisk A/S - ADR2 ) ) Post Holdings, Inc.* ) ) Prestige Brands Holdings, Inc.* ) ) Quest Diagnostics, Inc. ) ) Reynolds American, Inc. ) ) Synageva BioPharma Corp.* ) ) Team, Inc.* ) ) WEX, Inc.* ) ) ENERGY – 0.8% ) Ultra Petroleum Corp.* 2 ) FINANCIAL – 7.9% ) Banco Santander SA - ADR2 ) ) BankFinancial Corp. ) ) BB&T Corp. ) ) Charles Schwab Corp. ) ) Extra Space Storage, Inc. - REIT ) ) Flagstar Bancorp, Inc.* ) ) MGIC Investment Corp.* ) ) Progressive Corp. ) ) Radian Group, Inc. ) ) Republic Bancorp, Inc. - Class A ) ) INDUSTRIAL – 18.4% ) C.H. Robinson Worldwide, Inc. ) ) CLARCOR, Inc. ) 10 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) INDUSTRIAL (Continued) ) Colfax Corp.* $ ) ) CSX Corp. ) ) Eaton Corp. PLC2 ) ) FLIR Systems, Inc. ) ) Forward Air Corp. ) ) GenCorp, Inc.* ) ) General Dynamics Corp. ) ) Genesee & Wyoming, Inc. - Class A* ) ) InvenSense, Inc.* ) ) LMI Aerospace, Inc.* ) ) Rockwell Collins, Inc. ) ) Silgan Holdings, Inc. ) ) Stanley Black & Decker, Inc. ) ) Texas Industries, Inc.* ) ) TECHNOLOGY – 6.8% ) athenahealth, Inc.* ) ) GT Advanced Technologies, Inc.* ) ) Infoblox, Inc.* ) ) KLA-Tencor Corp. ) ) Oracle Corp. ) ) SAP A.G. - ADR2 ) ) Ultratech, Inc.* ) ) UTILITIES – 1.1% ) Exelon Corp. ) TOTAL COMMON STOCKS (Proceeds $9,047,012) ) TOTAL SECURITIES SOLD SHORT (Proceeds $9,047,012) $ ) ADR – American Depository Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 All or a portion of this security is segregated as collateral for securities sold short. 2 Foreign security denominated in U.S. Dollars. 3 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 11 Zacks Market Neutral Fund SUMMARY OF INVESTMENTS As of May 31, 2014 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Consumer, Non-cyclical 25.7% Industrial 21.0% Consumer, Cyclical 18.5% Technology 8.5% Financial 7.9% Communications 6.8% Utilities 2.0% Basic Materials 1.6% Energy 1.1% Total Common Stocks 93.1% Short-Term Investments 2.6% Total Investments 95.7% Other Assets in Excess of Liabilities 4.3% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 12 Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 100.1% BASIC MATERIALS – 3.7% A Schulman, Inc. $ KapStone Paper and Packaging Corp.* Neenah Paper, Inc. COMMUNICATIONS – 3.4% Entravision Communications Corp. - Class A ePlus, Inc.* Lionbridge Technologies, Inc.* Perficient, Inc.* VASCO Data Security International, Inc.* CONSUMER, CYCLICAL – 17.1% Daktronics, Inc. Federal-Mogul Holdings Corp.* Flexsteel Industries, Inc. Hooker Furniture Corp. Jack in the Box, Inc. Johnson Outdoors, Inc. - Class A Libbey, Inc.* Marcus Corp. Modine Manufacturing Co.* PC Connection, Inc. Remy International, Inc. Rite Aid Corp.* ScanSource, Inc.* Spirit Airlines, Inc.* Stein Mart, Inc. Universal Electronics, Inc.* Wesco Aircraft Holdings, Inc.* CONSUMER, NON-CYCLICAL – 13.8% AMN Healthcare Services, Inc.* Cambrex Corp.* Exactech, Inc.* Fresh Del Monte Produce, Inc.1 Hackett Group, Inc. Impax Laboratories, Inc.* Inter Parfums, Inc. Korn/Ferry International* Lannett Co., Inc.* National Healthcare Corp. Natus Medical, Inc.* 13 Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) Pilgrim's Pride Corp.* $ Select Medical Holdings Corp. SpartanNash Co. Synutra International, Inc.* Utah Medical Products, Inc. ENERGY – 2.9% EnLink Midstream LLC Helix Energy Solutions Group, Inc.* Matrix Service Co.* FINANCIAL – 25.7% Center Bancorp, Inc. Central Pacific Financial Corp. Credit Acceptance Corp.* FBL Financial Group, Inc. - Class A First Bancorp/Troy NC First Defiance Financial Corp. Geo Group, Inc. - REIT Global Indemnity PLC* 1 Great Southern Bancorp, Inc. Guaranty Bancorp HFF, Inc. - Class A Horace Mann Educators Corp. Kearny Financial Corp.* MainSource Financial Group, Inc. Navigators Group, Inc.* OneBeacon Insurance Group Ltd. - Class A1 Preferred Bank/Los Angeles CA* Primerica, Inc. Pzena Investment Management, Inc. - Class A Safety Insurance Group, Inc. Saul Centers, Inc. - REIT Selective Insurance Group, Inc. Sierra Bancorp Tompkins Financial Corp. United Fire Group, Inc. WesBanco, Inc. West Bancorporation, Inc. INDUSTRIAL – 20.5% Alamo Group, Inc. 14 Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) AMERCO $ Astronics Corp.* Benchmark Electronics, Inc.* Berry Plastics Group, Inc.* Chase Corp. CIRCOR International, Inc. Columbus McKinnon Corp. CTS Corp. Electro Scientific Industries, Inc. EMCOR Group, Inc. Gibraltar Industries, Inc.* Gorman-Rupp Co. Graphic Packaging Holding Co.* Kadant, Inc. Littelfuse, Inc. Movado Group, Inc. NN, Inc. Teledyne Technologies, Inc.* TECHNOLOGY – 7.1% DSP Group, Inc.* Electronics For Imaging, Inc.* Pegasystems, Inc. Pericom Semiconductor Corp.* QLogic Corp.* SS&C Technologies Holdings, Inc.* Super Micro Computer, Inc.* Verint Systems, Inc.* UTILITIES – 5.9% California Water Service Group Laclede Group, Inc. Middlesex Water Co. Southwest Gas Corp. Unitil Corp. TOTAL COMMON STOCKS (Cost $49,663,728) 15 Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS – 0.5% $ UMB Money Market Fiduciary, 0.01%2 $ TOTAL SHORT-TERM INVESTMENTS (Cost $245,523) TOTAL INVESTMENTS – 100.6% (Cost $49,909,251) Liabilities in Excess of Other Assets – (0.6)% ) TOTAL NET ASSETS – 100.0% $ PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 Foreign security denominated in U.S. Dollars. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 16 Zacks Small-Cap Core Fund SUMMARY OF INVESTMENTS As of May 31, 2014 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Financial 25.7% Industrial 20.5% Consumer, Cyclical 17.1% Consumer, Non-cyclical 13.8% Technology 7.1% Utilities 5.9% Basic Materials 3.7% Communications 3.4% Energy 2.9% Total Common Stocks 100.1% Short-Term Investments 0.5% Total Investments 100.6% Liabilities in Excess of Other Assets (0.6)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 17 Zacks Dividend Fund SCHEDULE OF INVESTMENTS As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 96.0% BASIC MATERIALS – 4.9% Dow Chemical Co. $ International Paper Co. RPM International, Inc. COMMUNICATIONS – 6.4% AT&T, Inc. Cisco Systems, Inc. Harris Corp. Verizon Communications, Inc. CONSUMER, CYCLICAL – 4.0% Home Depot, Inc. Newell Rubbermaid, Inc. Wal-Mart Stores, Inc. CONSUMER, NON-CYCLICAL – 19.6% AbbVie, Inc. Altria Group, Inc. Archer-Daniels-Midland Co. ConAgra Foods, Inc. Eli Lilly & Co. Johnson & Johnson KAR Auction Services, Inc. Medtronic, Inc. Merck & Co., Inc. Pfizer, Inc. Philip Morris International, Inc. Procter & Gamble Co. ENERGY – 12.7% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Occidental Petroleum Corp. Phillips 66 Spectra Energy Corp. FINANCIAL – 28.9% ACE Ltd.2 Aflac, Inc. American Financial Group, Inc. 18 Zacks Dividend Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) Ameriprise Financial, Inc. $ Arthur J. Gallagher & Co. BB&T Corp. 66 BlackRock, Inc. CME Group, Inc. Invesco Ltd.2 JPMorgan Chase & Co. Liberty Property Trust - REIT Marsh & McLennan Cos., Inc. PNC Financial Services Group, Inc. Prologis, Inc. - REIT Prudential Financial, Inc. State Street Corp. Travelers Cos., Inc. U.S. Bancorp Wells Fargo & Co. INDUSTRIAL – 13.4% Boeing Co. Crane Co. Eaton Corp. PLC2 Exelis, Inc. General Dynamics Corp. General Electric Co. Lockheed Martin Corp. 82 Union Pacific Corp. 82 United Technologies Corp. TECHNOLOGY – 4.9% Fidelity National Information Services, Inc. Hewlett-Packard Co. Maxim Integrated Products, Inc. Microsoft Corp. UTILITIES – 1.2% American Electric Power Co., Inc. TOTAL COMMON STOCKS (Cost $1,268,512) 19 Zacks Dividend Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS – 3.8% $ UMB Money Market Fiduciary, 0.01%1 $ TOTAL SHORT-TERM INVESTMENTS (Cost $51,981) TOTAL INVESTMENTS – 99.8% (Cost $1,320,493) Other Assets in Excess of Liabilities – 0.2% TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust 1 The rate is the annualized seven-day yield at period end. 2 Foreign security denominated in U.S. Dollars. See accompanying Notes to Financial Statements. 20 Zacks Dividend Fund SUMMARY OF INVESTMENTS As of May 31, 2014 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Financial 28.9% Consumer, Non-cyclical 19.6% Industrial 13.4% Energy 12.7% Communications 6.4% Basic Materials 4.9% Technology 4.9% Consumer, Cyclical 4.0% Utilities 1.2% Total Common Stocks 96.0% Short-Term Investments 3.8% Total Investments 99.8% Other Assets in Excess of Liabilities 0.2% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 21 Zacks Funds STATEMENTS OF ASSETS AND LIABILITIES As of May 31, 2014 (Unaudited) All-Cap Market Core Fund Neutral Fund Assets: Investments, at value (cost $32,555,257 and $8,326,868, respectively) $ $ Cash - Cash deposited with broker for securities sold short - Receivables: Fund shares sold - Dividends and interest Advisor - Prepaid expenses Total assets Liabilities: Securities sold short, at value (proceeds $0 and $9,047,012, respectively) - Payables: Dividends on securities sold short and interest expense - Fund shares redeemed Advisory fees - Distribution fees (Note 7) Fund accounting fees Transfer agent fees and expenses Auditing fees Fund administration fees Custody fees Trustees' fees and expenses Chief Compliance Officer fees Accrued other expenses Total liabilities Net Assets $ $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ $ Accumulated net investment loss ) ) Accumulated net realized gain (loss) on investments ) Net unrealized appreciation (depreciation) on: Investments Securities sold short - ) Net Assets $ $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ $ Shares of beneficial interest issued and outstanding Redemption price per share $ $ Maximum sales charge (5.75% of offering price)1 Maximum offering price per share $ $ Class C Shares: Net assets applicable to shares outstanding $ $ Shares of beneficial interest issued and outstanding Offering and redemption price per share2 $ $ 1 On sales of $50,000 or more, the sales charge will be reduced. 2 Class C Shares of the Fund are subject to a Contingent Deferred Sales Charge ("CDSC") of 1.00% on any shares sold within 12 months of the date of purchase and 0.50% during months 13-18. See accompanying Notes to Financial Statements. 22 Zacks Funds STATEMENTS OF ASSETS AND LIABILITIES As of May 31, 2014 (Unaudited) Small-Cap Dividend Core Fund Fund Assets: Investments, at value (cost $49,909,251 and $1,320,493, respectively) $ $ Receivables: Investment securities sold - Fund shares sold Dividends and interest Prepaid offering costs - Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased - Fund shares redeemed - Advisory fees Distribution fees (Note 7) Transfer agent fees and expenses Fund accounting fees Auditing fees Fund administration fees Custody fees Chief Compliance Officer fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ $ Accumulated net investment income (loss) ) Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ $ Shares of beneficial interest issued and outstanding Offering and redemption price per share $ Redemption price per share per Class: Investor Class shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price per share $ Class C Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price per share1 $ Class I Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price per share $ 1 Class C Shares of the Fund are subject to a Contingent Deferred Sales Charge ("CDSC") of 1.00% on any shares sold within 12 months of the date of purchase and 0.50% during months 13-18 after the date of purchase. See accompanying Notes to Financial Statements. 23 Zacks Funds STATEMENTS OF OPERATIONS For the Six Months Ended May 31, 2014 (Unaudited) All-Cap Market Core Fund Neutral Fund Investment Income: Dividends (net of foreign withholding taxes of $1,881 and $47, respectively) $ $ Interest 35 13 Total investment income Expenses: Advisory fees Distribution fees (Note 7) Fund accounting fees Fund administration fees Transfer agent fees and expenses Registration fees Auditing fees Legal fees Custody fees Shareholder reporting fees Trustees' fees and expenses Chief Compliance Officer fees Miscellaneous Insurance fees Dividends on securities sold short - Interest expense - Total expenses Advisory fees waived ) ) Less: Other expenses absorbed - ) Net expenses Net investment loss ) ) Realized and Unrealized Gain (Loss) on Investments and Securities Sold Short: Net realized gain (loss) on: Investments Securities sold short - ) Net realized gain Net change in unrealized appreciation/depreciation on: Investments ) Securities sold short - Net change in unrealized appreciation/depreciation ) Net realized and unrealized gain on investments and securities sold short Net Increase in Net Assets from Operations $ $ See accompanying Notes to Financial Statements. 24 Zacks Funds STATEMENTS OF OPERATIONS For the Six Months Ended May 31, 2014 (Unaudited) Small-Cap Dividend Core Fund Fund* Investment Income: Dividends $ $ Interest 37 3 Total investment income Expenses: Advisory fees Distribution fees (Note 7) Fund accounting fees Fund administration fees Transfer agent fees and expenses Registration fees Auditing fees Legal fees Custody fees Shareholder reporting fees Trustees' fees and expenses Chief Compliance Officer fees Miscellaneous Insurance fees Offering costs - Total expenses Advisory fees waived ) ) Other expenses absorbed - ) Net expenses Net investment income (loss) ) Realized and Unrealized Gain (Loss) on Investments: Net realized gain on investments Net change in unrealized appreciation/depreciation on investments ) Net realized and unrealized gain (loss) on investments ) Net Increase (Decrease) in Net Assets from Operations $ ) $ * The Zacks Dividend Fund commenced operations on January 31, 2014. See accompanying Notes to Financial Statements. 25 Zacks Funds STATEMENTS OF CHANGES IN NET ASSETS All-Cap Core Fund For the Six Months Ended May 31, 2014 (Unaudited) For the Year Ended November 30, 2013 Increase (Decrease) in Net Assets from: Operations: Net investment loss $ ) $ ) Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Distributions to shareholders: From net investment income: Class A - ) Total distributions to shareholders - ) Capital Transactions: Net proceeds from shares sold: Class A Class C Reinvestment of distributions: Class A - Class C - - Cost of shares redeemed: Class A1 ) ) Class C2 ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment loss $ ) $ ) Capital Share Transactions: Shares sold: Class A Class C Shares reinvested: Class A - Class C - - Shares redeemed: Class A ) ) Class C ) ) Net increase in capital share transactions 1 Net of redemption fee proceeds of $30 and $617, respectively. 2 Net of redemption fee proceeds of $0 and $14, respectively. See accompanying Notes to Financial Statements. 26 Zacks Funds STATEMENTS OF CHANGES IN NET ASSETS Market Neutral Fund For the Six Months Ended May 31,2014 (Unaudited) For the Year Ended November 30, 2013 Increase (Decrease) in Net Assets from: Operations: Net investment loss $ ) $ ) Net realized gain on investments and securities sold short Net change in unrealized appreciation/depreciation on investments and securities sold short ) ) Net increase (decrease) in net assets resulting from operations ) Capital Transactions: Net proceeds from shares sold: Class A Class C Cost of shares redeemed: Class A1 ) ) Class C2 ) ) Net decrease in net assets from capital transactions ) ) Total decrease in net assets ) ) Net Assets: Beginning of period End of period $ $ Accumulated net investment loss $ ) $ ) Capital Share Transactions: Shares sold: Class A Class C Shares redeemed: Class A ) ) Class C ) ) Net decrease in capital share transactions ) ) 1 Net of redemption fee proceeds of $864 and $483, respectively. 2 Net of redemption fee proceeds of $0 and $0, respectively. See accompanying Notes to Financial Statements. 27 Zacks Funds STATEMENTS OF CHANGES IN NET ASSETS Small-Cap Core Fund For the Six Months Ended May 31, 2014 (Unaudited) For the Year Ended November 30, 2013 Increase (Decrease) in Net Assets from: Operations: Net investment income (loss) $ ) $ ) Net realized gain on investments Net change in unrealized appreciation/depreciation on investments ) Net increase (decrease) in net assets resulting from operations ) Distributions to shareholders: From net investment income - ) From net realized gains ) ) Total distributions to shareholders ) ) Capital Transactions: Proceeds from shares sold: Investor Class Class C - Class I - Reinvestment of distributions: Investor Class Cost of shares redeemed: Investor Class1 ) ) Class C ) - Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment loss $ ) $ ) Capital Share Transactions: Shares sold Investor Class Class C - Class I - Shares reinvested Investor Class Shares redeemed Investor Class ) ) Class C ) - Net increase in capital share transactions 1 Net of redemption fee proceeds of $2,885 and $7,962, respectively. See accompanying Notes to Financial Statements. 28 Zacks Funds STATEMENT OF CHANGES IN NET ASSETS Dividend Fund For the Period January 31, 2014* through May 31, 2014 (Unaudited) Increase (Decrease) in Net Assets from: Operations: Net investment income $ Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Distributions to shareholders: From net investment income - From net realized gains - Total distributions to shareholders - Capital Transactions: Proceeds from shares sold Reinvestment of distributions - Cost of shares redeemed1 ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment income $ Capital Share Transactions: Shares sold Shares reinvested - Shares redeemed ) Net increase in capital share transactions * Commencement of operations. 1 Net of redemption fee proceeds of $51. See accompanying Notes to Financial Statements. 29 Zacks Funds Market Neutral Fund STATEMENT OF CASH FLOWS For the Six Months Ended May 31, 2014(Unaudited) Increase in Cash: Cash flows provided by (used for) operating activities: Net increase in net assets resulting from operations $ Adjustments to reconcile net increase in net assets from operations to net cash from operating activities: Purchase of investment securities ) Sale of investment securities Sale of short-term investment securities, net ) Closed short sale transactions ) Proceeds from short sale transactions Decrease in deposits with brokers for short sales Decrease in dividends and interest receivable Decrease in receivables for investment securities sold Increase in due from Advisor ) Increase in prepaid expenses ) Decrease in payables for investment securities purchased ) Decrease in dividends on securities sold short and interest expense payable ) Decrease in accrued expenses ) Net realized gain on investments ) Net change in unrealized appreciation/depreciation on investments Net cash provided by operating activities Cash flows provided by (used for) financing activities: Proceeds from shares sold Payment on shares redeemed ) Net cash used for financing activities ) Net Decrease in Cash ) Cash: Beginning balance Ending balance $ See accompanying Notes to Financial Statements. 30 Zacks Funds All-Cap Core Fund1 FINANCIAL HIGHLIGHTS ― Class A Per share operating performance. For a capital share outstanding throughout each period. For the Six Months Ended May 31, 2014 (Unaudited) For the Year Ended November 30, 2013 For the Year Ended November 30, 2012 For the Year Ended November 30, 2011 For the Year Ended November 30, 2010 For the Year Ended November 30, 2009 Net asset value, beginning of period $ Income from Investment Operations: Net investment income 2 2 2 2 - 2 Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income - ) - - ) - Total distributions - ) - - ) - Redemption fee proceeds - 3 - 3 - 3 - 3 - 3 - 3 Net asset value, end of period $ Total return4 % 5 % Ratios and Supplemental Data: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % 6 % After fees waived and expenses absorbed % 6 % Ratio of net investment income (loss)to average net assets: Before fees waived and expenses absorbed % 6 %) %) %) %) %) After fees waived and expenses absorbed % 6 % Portfolio turnover rate 20
